02-11-173-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00173-CR
 
 



MARK EDMONDSON


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM CRIMINAL DISTRICT COURT NO. 1 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
On
May 6, 2011, Appellant Mark Edmondson, proceeding pro se, filed a notice of
appeal, attempting to appeal from a March 31, 2011 order denying his request
for appointment of counsel to assist him in filing a motion for forensic DNA
testing of evidence.  Edmondson’s notice of appeal was one day late, and he
filed a motion for extension of time to file his notice of appeal concurrently
with his notice of appeal.
          On
April 28, 2011, unbeknownst to Edmondson, the trial court had granted
Edmondson’s motion to vacate and set aside the order denying his request for
appointment of counsel, and the trial court appointed John Stickels as counsel
for Edmondson.  
Edmondson
has now filed a letter, asking that his notice of appeal “be disregarded and/or
dismissed.”  We construe Edmondson’s letter as a motion to dismiss the appeal. 
The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 16, 2011




[1]See Tex. R. App. P. 47.4.